Citation Nr: 9930103	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-06 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased evaluation for impingement 
syndrome of the left shoulder, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION


The veteran had active military service from August 1986 to 
March 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating action by the 
Department of Veterans Affairs (VA) Togus, Maine Regional 
Office (RO).  This determination granted a total rating for 
the veteran's service-connected left shoulder disability 
pursuant to the provisions of 38 C.F.R. § 4.30 (1997), 
effective from June 5 through July 31, 1997, and then resumed 
the previously established 10 percent schedular rating for 
the left shoulder condition.  An October 1998 Board decision 
granted an extension of the total convalescent rating under 
38 C.F.R. § 4.30 through September 30, 1997, and remanded the 
issue of entitlement to a higher evaluation for the left 
shoulder disability to the RO for additional development.  
The case was returned to the Board in 1999 for consideration 
of the issue listed on the first page of this decision.



FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected left shoulder disability 
is manifested by occasional pain, discomfort, and weakness; 
moderate functional impairment, nonunion of the clavicle or 
scapula or limitation of motion of the shoulder is not found. 



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for a left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, and Part 4, Codes 5201, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
when the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1990); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed; therefore, 
no further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  


Factual Background

Service medical records reveal that the veteran injured his 
left shoulder in September 1986 while in recruit training.  
He was running when he stopped to do military presses with 
approximately 100 pounds and felt an acute snap and pain in 
the left shoulder.  Physical examination revealed a very mild 
AP (anterior-posterior) instability of the left distal 
clavicle as compared to the right.  X-rays failed to reveal 
any widening of the AC (acromio-clavicle) joint.  There was 
some crepitus deep in the shoulder on motion, and a positive 
impingement sign with pain on passive forward flexion and 
abduction. 

On his initial post service VA examination in January 1988, 
the veteran reported that since his shoulder injury in 
service he has experienced discomfort related to cold or damp 
weather as well as stiffness in the muscles of the left side 
of his neck.  On objective examination, the veteran had a 
full range of motion of the left shoulder but some pain with 
full elevation.  Abduction tended to lead to pain in the 
deltoid area.  There was no atrophy in the muscles about the 
shoulder but tenderness was shown along the lateral edge of 
the acromion on the left side.  The right arm was reported as 
the dominant side.  X-rays were negative.  

Service connection for a left shoulder impingement syndrome 
(minor extremity) was established by an RO rating action in 
March 1988.  This disorder was rated 10 percent disabling 
under Diagnostic Code 5203 of VA's Schedule for Rating 
Disabilities (Rating Schedule).  

Following a VA examination in October 1989, significant for 
findings of chronic left shoulder pain and numbness to 
pinprick in the ulna nerve distribution, rotator cuff 
tendinitis and impingement syndrome were diagnosed.  The 
veteran's examiner at that time opined that the veteran might 
have a tear in the rotator cuff and may require surgery in 
the future.  He added that the veteran was no worse than he 
was two years earlier but that his situation remained chronic 
and would only progress absent surgical intervention.

In January 1991 the veteran was admitted to a VA medical 
center and underwent an arthroscopic examination of the left 
shoulder and, following that, an anterior capsulorrhaphy.

On VA examination in June 1994, diagnostic testing to rule 
out neuropathy secondary to the veteran's February 1991 
surgery was recommended.  Subsequent electrodiagnostic 
studies revealed that the veteran had bilateral carpal tunnel 
syndrome unrelated to his service-connected condition.  

The veteran was rehospitalized at a VA medical facility in 
June 1997 and underwent an acromioplasty of the left shoulder 
with an excision of the left distal clavicle.  

VA reports of the veteran's treatment and followup notes from 
June 1997 to January 1998 show that in June the veteran 
showed good postoperative progress.  In August the veteran's 
surgeon indicated that he advised the adjudicating office 
that the veteran would be unable to return to work as a 
butcher until three months from the date of surgery.  On 
September 2 it was noted that the veteran was making a slow 
recovery from surgery and was scheduled to return to work on 
a part-time basis for two weeks and then full time.  An entry 
dated September 23 shows the veteran continued to have left 
shoulder pain with use.  

Clinical records received in January 1998 from the Mayo 
Regional Hospital show that the veteran was referred to that 
facility in October 1997 and was provided a home exercise 
program for extensive left shoulder rehabilitation.  He was 
placed on a specific strengthening, range of motion and 
stretching exercise program to increase strength of the 
rotator cuff and motion of the shoulder.  

Testimony presented at a video conference hearing before the 
undersigned in July 1998 included statements by the veteran 
describing left shoulder pain with overhead extension and 
rotation.  The veteran also said that prior to his most 
recent surgery he had more function in his left shoulder but 
also at that time had experienced more left shoulder pain.  

A July 1998 VA outpatient treatment record notes that the 
veteran is experiencing less pain in his left shoulder.  On 
examination the veteran was found to have good range of 
motion and strength.  Tenderness was noted.

On his most recent VA examination in April 1999, the 
veteran's VA examiner reviewed the veteran's history relative 
to his service-connected disability.  The examiner noted that 
the veteran claimed that his problems might be somewhat 
improved but that he continues to have chronic pain, usually 
dull, affecting the left shoulder.  The veteran further 
related that his left long finger would occasionally turn 
white and feel numb.  He reported rare "shooting pains" 
usually radiating to the level of the left elbow and at time 
into the left hand.  The whole left hand was reportedly 
getting numb on rare occasions with this sensation lasting as 
long as one-half to one hour.  The veteran said he takes 
Advil for pain but gets no benefit.  He also said that he has 
lost approximately two days from work over the last six 
months.  The examiner noted that the time lost was usually 
gauged by hours rather than by days.  The veteran said he 
still hunts but has difficulty holding his rifle with the 
left arm.  He also said that he is unable to hold his son in 
his left arm for any length of time.  On physical examination 
the veteran was found to be slender with an athletic built.  
There was a widened scar in the area of the left 
deltopectoral groove, with the scar widening distally by 
approximately one-half inch.  There was another scar over the 
left AC joint approximately 1 1/2 inches long by 1 1/2 inches 
wide.  Both scars revealed keloid formation.  Examination of 
the shoulders demonstrated a full active range of motion with 
some pain in the left during the 20 degrees of the end stage 
of motion.  There was some mild crepitus on motion in both 
shoulders.  The veteran's hands could be brought to the 
inferior scapulae bilaterally to an equivalent degree.  The 
veteran's hands demonstrated no motor or sensory deficits.  
X-rays of the left shoulder revealed the lateral end of the 
clavicle to be absent at the AC joint.  The acromial side of 
the AC joint revealed no residual osteophytes.  There were 
some calcific deposits near the humeral head suggesting 
previous episodes of bursitis.  The examiner commented that 
left arm neurological deficits were not objectively 
demonstrated on examination.  He further added that the 
veteran's left shoulder would be a source of discomfort and 
pain aggravated by physical stress, especially lifting 
objects and doing overhead work.  He stated that the 
veteran's endurance is decreased with eventual weakened 
movement with prolonged activity.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The RO has rated the veteran's service-connected left 
shoulder disability under Diagnostic Code 5203.  Under 
Diagnostic Code 5203, a malunion of the clavicle or scapula, 
or nonunion without loose movement, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires nonunion with 
loose movement or dislocation.  These disabilities may also 
be rated on the basis of impairment of the contiguous joint.  
Diagnostic Code 5203.  

The evidence indicates that the veteran is right-handed.  A 
20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 20 percent evaluation is warranted for limitation 
of motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 30 percent evaluation for 
limitation of motion of the minor arm requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 
5201.


The residuals of the veteran's service-connected left 
shoulder disorder are manifested primarily by complaints of 
pain with loss of strength with increased use.  Subsequent to 
his June 1997 surgery the veteran underwent a program of left 
shoulder rehabilitation to decrease pain, increase strength 
and improve general function as indicated by his October 1997 
rehabilitation plan. 

On his most recent VA examination he was found to have a full 
active range of motion of the shoulder joint with pain only 
at the extreme end stages of motion.  While the veteran has 
indicated he has occasional numbness there was no 
neurological deficits found in the left arm on this 
examination.  The 10 percent rating currently in effect is 
based on impairment of the clavicle as indicated by the rate 
of impairment of the contiguous joint in accordance with the 
provisions of Code 5203.  To warrant a 20 percent rating for 
the left shoulder disability, postoperative status, there had 
to be a nonunion of the clavicle or scapula with loose 
movement or limitation of motion at shoulder levels.  
Codes 5203, 5201.  Even considering that there is weakened 
movement with prolonged use of the left shoulder, the degree 
of disability contemplated for the 20 percent rating is not 
shown.  Accordingly, an evaluation in excess of the currently 
assigned 10 percent is not warranted.  In reaching its 
decision the Board has considered the provisions of 38 C.F.R. 
§ 410, 40, 4.45 and 4.59.  The 10 percent evaluation 
currently assigned the veteran's left shoulder disorder is 
adequate compensation based upon a history of the disorder 
and documented objective and subjective findings.  This 
rating contemplates the functional loss objectively shown to 
be attributed to pain and weakness.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is proximately balanced 
such as to warrant its application.  


ORDER

An increased evaluation for impingement syndrome of the left 
shoulder is denied.  



		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals


 

